Letton, J.,
dissenting.
The effect of. the majority opinion is to leave the railroad companies free to impose demurrage charges upon the shipper for failing to unload cars seasonably, but to deprive him in many cases of any adequate remedy for the failure of the carriers to perform their duty with respect to the delivery of cars or freight. The act was passed to meet a long-felt defect in the law, and I feel *330satisfied it is not in conflict with, any provision of the Constitution if properly construed.
The constitutionality of reciprocal demurrage statutes has been assailed in a number of states, and they have generally been upheld, the courts generally holding that the provisions that a reasonable amount be paid by the railroad for failure to furnish or deliver cars, or by a shipper for the undue retention of cars, are reasonable regulations intended to aid the carrier against the undue retention of cars required for other shippers, and to afford, the shipper relief against delay in the delivery of freight. Yazoo & M. V. R. Co. v. Keystone Lumber Co., 90 Miss. 391, 13 Ann. Cas. 964, and note; Patterson v. Missouri P. R. Co., 77 Kan. 236, 15 L. R. A. n. s. 733; Hardwick Farmers Elevator Co. v. Chicago, R. I. & P. R. Co., 110 Minn. 25,19 Ann. Cas. 1088.
The statute is declared unconstitutional on the authority of Atchison & N. R. Co. v. Baty, 6 Neb. 37. It was decided in that case that the legislative authority cannot reach the life, liberty, or property of the individual, except he is convicted of a crime, or when the sacrifice of his property is demanded by a just regard for the public welfare; and it is said that the imposition of double damages is a penalty or fine, and that “this penalty or fine is by the statute given to the party claiming damage for the accidental loss of his property, and hence the- act must come in conflict with that provision of the Constitution which declares that ‘all fines and penalties,’ etc., ‘shall be appropriated exclusively to the use and support of common schools.’ ”
This portion of the opinion was overruled very soon after its announcement, and judgments based upon a contrary view have many times been affirmed by this court.
There is now practically no difference of opinion among the leading courts of the country on the main’ proposition that the state has power to impose a penalty for a violation of a duty imposed by statute, and that *331the disposition of the penalty, whether it shall go to the state, or one of its subdivisions, to a private informer, or to the person actually damaged, is éntirely within the discretion of the law-making power. In Missouri P. R. Co. v. Humes, 115 U. S. 512, 6 Sup. Ct. Rep. 110, which concerned a like statute to that involved in the Baty. case, the court said: “The power of the state to impose fines and penalties for a violation of its statutory requirements is coeval with government; and the mode in which they shall be enforced, whether at the suit of a private party, or at /the suit of the public, and what disposition shall be made of the amounts collected, are merely matters of legislative discretion. The statutes of nearly every state of the Union provide for the increase of damages where the injury complained of results from the neglect of duties imposed for the better security of life and property, and make that increase in many cases double, in some eases treble, and even quadruple the actual damages. And experience favors this legislation as the most efficient mode of preventing, with the least inconvenience, the commission of injuries. The decisions of the highest courts have affirmed the validity of such legislation. The injury actually received is often so small that in many cases no effort would be made by the sufferer to obtain redress, if the private interest were not supported by the imposition of punitive damages.” 8 R. C. L. (Damages) 608, sec. 153, 21 R. C. L. (Penalties) p. 206.
The Humes case has been repeatedly followed in the federal courts. But the question here is not whether the power to impose a penalty or a fixed sum of damages exists, but whether the penalty, by virtue of the constitutional provision quoted in the opinion, belongs to the common school fund of the state. In the Baty case, decided in 1877, this court so held. But in Graham v. Kibble, 9 Neb. 182, decided in 1879, .the court, after quoting the constitutional provision, and saying it was not intended by this provision to prevent the passage of *332such a statute as was involved in that ease, which provided that a county officer should forfeit or pay $50 if he exacted illegal fees, said: “It may be true that such statutory allowance is much in excess of the actual loss sustained or injury done, and therefore, to the extent that it is so in its effect upon the offending officer, is in the nature of a penalty. But the power of the legislature to fix the maximum, or even the exgct amount recoverable by a private person sustaining injury, or that shall accrue to the public in case of official delinquency, cannot be successfully questioned. * * * This section of the Constitution, as we understand it, has no reference whatever to those damages, whether limited in the amount recoverable or not, which a private person may sustain, but solely to such as, under the law of the land, are given to the public and go into the public treasury. Its object doubtless was to correct what were considered abuses in the disposition of public moneys realized from the several sources therein mentioned, and to insure their proper expenditure in the future. Its evident scope is to give direction to the distribution of particular funds belonging, under the law, to the public at large or to a particular subdivision thereof, and thereby insure an equitable distribution, viz., to the particular subdivision of the public upon whom rests the chief responsibility and expense of enforcing the criminal laws and police regulations of the people. We are aware that this view of this provision conflicts with an expression in the opinion of this court in Atchison & N. R. Co. v. Baty, 6 Neb. 37. To the extent, however, that it does, the law of that case should be modified.”
Graham v. Kibble was followed in Deering & Co. v. Miller, 33 Neb. 654; Clearwater Bank v. Kurkonski, 45 Neb. 1; Phœnix Ins. Co. v. McEvony, 52 Neb. 566; Hier v. Hutchings, 58 Neb. 334; Cram v. Chicago, B. & Q. R. Co., 84 Neb. 607; and Smith v. Chicago, St. P., M. & O. R. Co., 99 Neb. 719. In Everson v. State, 66 Neb. 154, the provision of the Criminal Code providing that, in *333entering a judgment on conviction of embezzlement, the convict shall pay a fine equal to double the amount embezzled, which fine shall operate as a judgment at law for the use of the party whose money or property has been embezzled, was upheld against the same objections as are made in this case. In Grand Island & W. C. R. Co. v. Swinbank, 51 Neb. 521, the decision as to double damages was followed, but it was recognized that the point that such penalties belong to the school fund had been disapproved. The Gram case was upheld on this point by the supreme court of the United States in Chicago, B. & Q. R. Co. v. Cram, 228 U. S. 70, 33 Sup. Ct. Rep. 437.
A like construction has been given to similar provisions in the constitutions of other states.
In Indiana a statute provided a penalty of $100 for the failure to transmit telegraph messages as therein provided, to be recovered by the party aggrieved in a civil action. In Western Union Telegraph Co. v. Ferguson, 157 Ind. 37, the statute was assailed because the Constitution gave all fines and forfeitures to the school funds of the state. The court said, among other things: “The first objection has been held to be ill-founded in Burgh v. State, 108 Ind. 132; Toledo, St. L. & K. C. R. Co. v. Stephenson, 131 Ind. 203; State v. Indiana & I. S. R. Co., 133 Ind. 69, 18 L. R. A. 502; and Judy v. Thompson, 156 Ind. 533. * * * The giving to an aggrieved party a civil right of action for fixed punitive damages against administrators .for malfeasance, against public officers for extortion, against mortgagees for failing-after demand to release mortgages on the public records, against telegraph companies for violation of statutory duties, and the like, does not deprive the school fund'of any of its sources of revenue.”
In North Carolina the statute provided that a railroad company that allowed freight to remain unshipped for more than five days shall forfeit and pay the sum of $25 each day said freight remains unshipped to any person *334suing for same. In passing upon the argument that the statute was void because by the Constitution all penalties and forfeitures belonged to the school fund, the court said: “There is a distinction between those penalties that accrue to the state, and those that are given to the person aggrieved, or such as may sue for the same, and no doubt this distinction was in the contemplation of the framers of the Constitution when they adopted that section. * * * if the penalty sought to he recovered in this action belongs to the county school fund, then all penalties must go the same way, and hereafter, the plaintiff who amerces a sheriff in the sum of one hundred dollars for not serving his process, will collect it for the benefit of the school fund of his county. That cannot he the meaning of the Constitution.” Katzenstein v. Raleigh & G. R. Co., 84 N. Car. 688, 693. See, also, Branch v. Wilmington & W. R. Co., 77 N. Car. 347; Keeter v. Wilmington & W. R. Co., 86 N. Car. 346; Whitehead & Stokes v. Wilmington & W. R. Co., 87 N. Car. 255; McGowan v. Wilmington & W. R. Co., 95 N. Car. 417; McGwigan v. Wilmington & W. R. Co., 95 N. Car. 428; Williams v. Hodges, 101 N. Car. 300; Cole. v. Laws, 104 N. Car. 651.
In Missouri, under similar constitutional provisions for double damages, it was held that “both of these provisions refer only to such fines, penalties, and forfeitures as the legislature might provide should accrue to the state.” The opinion says this section clearly refers to penalties accruing to the public, and not to penalties recovered by private persons for their own use. Barnett v. Atlantic & P. R. Co., 68 Mo. 56; State v. Wabash, St. L. & P. R. Co., 89 Mo. 562.
The statute here is declared void because it provides for both actual damages and a fixed sum as a penalty. No statute should be declared void, if a reasonable construction will make it valid.
Even if the court adheres to the main point decided in the Baty case, which I am convinced was erroneous, in *335the Kurkonski case, in Deering & Co. v. Miller, supra and in Smith v. Chicago, St. P., M. & O. R. Co., 99 Neb. 719, we held that the action must be either for-the actual damages, or for the penalty or liquidated damages provided for by the statute, and it is generally held that, where the same facts that would mate out a case for damages under the statute would also establish a case for damages at common law, the petition should show in some form that the action is based upon the statute; otherwise, it will be treated as a common-law action. Montgomery v. Edwards, 45 Vt. 75; 17 C. J. 1007, sec. 310, note 15.
I feel satisfied that there is no constitutional provision which prevents the legislature from imposing a reasonable penalty for the violation of a statute regulating common carriers, and providing that the proceeds of the penalty may go to the party injured.